DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-14 under Silvfast have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gallo.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvfast et al (US 2015/0228262 A1) in view of Chapman et al (US 2014/0033900 A1) and further in view of Gallo (US 2020/0236456 A1).
Regarding claim 1, Silvfast et al disclose a distributed audio processing system for processing audio signals from a plurality of sources and for providing one or more personalized mixes of the audio signals to one or more users (Silvfast et al; Fig 3; microphones as sources and users AB C receive audio signals), the system comprising: for each source a corresponding transmitter (Silvfast et al; Fig 33; transmitter 302 correspond to source from mic 320); and for each user a corresponding receiver (Silvfast et al; Fig 3; 304 interpreted as receiver for user B); each transmitter comprising: an audio input interface configured to receive the audio signal from its corresponding source, the audio signal having a level (Silvfast et al; Fig 3; mic 320; Para [0049]-[0050]); a pre-amplifier configured to alter the level of the received audio signal by an amount, thus applying a positive or negative gain to the received audio signal (Silvfast et al; Fig 3; pre amplifier 408; Para [0049]-[0050]); a digital signal processing unit (Silvfast et al; Fig 3; strip 412; Para [0049]-[0050]); a network transmission interface to provide the thus processed audio signal to the plurality of receivers as a multi-track audio signal via a communications network according to a predetermined communications protocol (Silvfast et al; Fig 3; network interface 328 Para [0049]-[0050]); and a control interface configured to receive at least the input gain control parameter and/or the DSP control parameters via a control link (Silvfast et al; Fig 3; control interface at 324 receives control parameters through link between 336 and 324; Para [0049]-[0050]); and each receiver comprising: a network reception interface configured to receive the multi-track audio signal from the communications network and to extract one or more audio tracks from the multi-track audio signal (Silvfast et al; Fig 3; interface of 304 receiving signals 314; Para [0049]- [0050]); a plurality of audio channel digital signal processors each for providing digital processing functions on the extracted audio tracks according to a reception processing algorithm using one or more channel DSP control parameters (Silvfast et al; Fig 3; processors 426; Para [0049]-[0050]); a mixing digital signal processor to process a combination of the digitally processed audio tracks (Silvfast et al; Fig 3; mixer 418; Para [0049]-[0050]); an amplifier (Silvfast et al; Fig 3; amplifier 482; Para [0049]-[0050]); an output interface to provide the level-altered digitally processed audio tracks to the user (Silvfast et al; Fig 3; speaker 334; Para [0049]-[0050]); and a control interface configured to receive at least the channel DSP control parameters, the mixing control parameters and/or the output gain control parameter via the control link (Silvfast et al; Fig 3; control interface at 324 receives control parameters through link between controller and processor of 304; Para [0049]-[0050]); the system further comprising, for each user, a controller configured to provide the control parameters used at least by the corresponding user’s receiver to said receiver via the control link (Silvfast et al; Fig 3; control parameters from controller of 304 to processor of 302; Para [0049]-[0050]); but do not expressly disclose where the input gain control parameter is used by the pre-amplifier to alter the level of the received audio signal by an amount determined by the input gain control parameter, and the DSP control parameters are used by the digital signal processing unit to process the pre-amplified audio signal according to the DSP control parameters; a mixing digital signal processor to process a combination of the digitally processed audio tracks according to a mixing processing algorithm using one or more mixing control parameters; an amplifier configured to alter a level of the combined digitally processed audio tracks by an amount determined by an output gain control parameter; each receiver comprising a control interface configured to receive at least the channel DSP control parameters, the mixing control parameters and/or the output gain control parameter via the control link, where the DSP control parameters are used by the audio channel digital signal processors for providing digital processing functions on the extracted audio tracks according to the channel DSP control parameters, mixing control parameters are used by the mixing digital signal processor to process a combination of the digitally processed audio tracks according to the mixing control parameters, and the output gain control parameter is used by the amplifier configured to alter a level of the combined digitally processed audio tracks by an amount determined by the output gain control parameter; wherein: said controller is further configured to provide the control parameters used by any of the transmitters or by any of the remaining receivers to said transmitters or remaining receivers via the control link. However, in the same field of endeavor, Chapman et al disclose a system further comprising, for each user, a controller configured to provide the control parameters used at least by the corresponding user’s receiver to said receiver via the control link (Chapman et al; Para [0007]); wherein: said controller is further configured to provide the control parameters used by any of the transmitters or by any of the remaining receivers to said transmitters or remaining receivers via the control link (Chapman et al; Para [0057][0050] link controller to other devices). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the controller taught by Chapman as controller in the audio system taught by Silvfast. The motivation to do so would have been to provide a different option of control parameters transmission. Moreover, in the same field of endeavor, Gallo discloses a system further comprising, where the input gain control parameter is used by the pre-amplifier to alter the level of the received audio signal by an amount determined by the input gain control parameter (Gallo; Para [0016][0010][0012]), and the DSP control parameters are used by the digital signal processing unit to process the pre-amplified audio signal according to the DSP control parameters (Gallo; Para [0010][0021]) a mixing digital signal processor to process a combination of the digitally processed audio tracks according to a mixing processing algorithm using one or more mixing control parameters (Gallo; Para [0013]; mixing control) an amplifier configured to alter a level of the combined digitally processed audio tracks by an amount determined by an output gain control parameter (Gallo; Para [0019]; resultant mix with level control) each receiver comprising a control interface configured to receive at least the channel DSP control parameters, the mixing control parameters and/or the output gain control parameter via the control link (Gallo; Para [0031][0032]; receives parameters through network interface);, where the DSP control parameters are used by the audio channel digital signal processors for providing digital processing functions on the extracted audio tracks according to the channel DSP control parameters (Gallo; Para [0012]);, mixing control parameters are used by the mixing digital signal processor to process a combination of the digitally processed audio tracks according to the mixing control parameters (Gallo; Para [0013]);, and the output gain control parameter is used by the amplifier configured to alter a level of the combined digitally processed audio tracks by an amount determined by the output gain control parameter (Gallo; Para [0019]); wherein: said controller is further configured to provide the control parameters used by any of the transmitters or by any of the remaining receivers to said transmitters or remaining receivers via the control link (Gallo; Para [0032]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the controller taught by Gallo as controller in the audio system taught by Silvfast. The motivation to do so would have been to increase the accuracy of the audio processing feature.

Regarding claim 6, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the distributed audio processing system according to claim 1, wherein at least one transmitter is configured to receive its audio signal from an instrument which provides an analog audio signal (Silvfast et al; Para [0048]), said transmitter further comprising: an analog to digital converter configured to convert the pre-amplified audio signal to a digital domain, suitable for processing by the digital signal processor (Silvfast et al; ADC 410; Para [0037]).

Regarding claim 7, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the distributed audio processing system according to claim 1, wherein the output interface of at least one receiver is configured to provide an analog audio output (Silvfast et al; Para [0015]; [0038]; headphone 334), said receiver further comprising a digital to analog converter to provide an analog input for the output interface (Silvfast et al; Para [0015]; [0038]; D/A converter 430).

Regarding claim 10, Silvfast et al disclose a method for processing a plurality of audio signals from a plurality of sources and for providing one or more personalized mixes of the plurality of audio signals to one or more users (Silvfast et al; Fig 3), the method using the distributed audio processing system according to claim 1, the method comprising: receiving and processing at least one of the audio signals in the wireless transmitter, said processing being controlled by at least one control parameter received by the wireless transmitter via a control link (Silvfast et al; Fig 3; receiving and processing audio from microphone 320 being controlled by a control parameter from 336); transmitting, by each of the transmitters, via a communications channel, the processed audio signal as a multi-track audio signal to the wireless receivers (Silvfast et al; Fig 3; transmit AB C D E from 302; 304; 306 to other endpoints); receiving and extracting, by at least one of the wireless receivers, a plurality of audio signals from the multi-track audio signal (Silvfast et al; Fig 3; receives A BC D E from 302; 304; 306 from other endpoints); at least mixing, by the receiver, the plurality of audio signals to provide a combined audio output to the user, said mix being controlled by at least one mixing control parameter received via the control link (Silvfast et al; Para [0049]-[0050]; mixer 418 or 420 receives AB C DE from 302; 304; 306 from other endpoints).

Regarding claim 12, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the method according to claim 1, wherein the source is connected to the respective transmitter and the respective receiver (Silvfast et al; Fig 3; microphone signal A at transmitter 302 and receiver 304).

Regarding claim 13, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the method according to claim 1, wherein a plurality of sources are connected to the respective transmitter, and wherein the respective receiver is connected to a plurality of users (Silvfast et al; Fig 3; group C).

Regarding claim 14, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the method according to claim 1, the method further comprising synchronizing the transmitters and receivers (Silvfast et al; Para [0074]).

Claims 2-5, 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvfast et al (US 2015/0228262 A1) in view of Chapman et al (US 2014/0033900 A1) and further in view of Gallo (US 2020/0236456 A1) and further in view of Chavez et al (US 2017/0364321 A1).
Regarding claim 2, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the distributed audio processing system according to claim 1, but do not expressly disclose wherein at least one of the receivers is configured to intercept one or more control parameters sent to at least one of the transmitters and to derive therefrom at least one further channel DSP control parameter, mixing control parameter or output gain control parameter and use said derived parameter in said receiver to compensate for an effect caused by said one or more control parameter when used in said transmitter. However, in the same field of endeavor, Chavez et al disclose a system wherein at least one of the receivers is configured to intercept one or more control parameters sent to at least one of the transmitters (Chavez et al; Para [0033])and to derive therefrom at least one further channel DSP control parameter, mixing control parameter or output gain control parameter and use said derived parameter in said receiver to compensate for an effect caused by said one or more control parameter when used in said transmitter (Chavez et al; Para [0036]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the controller taught by Chavez as controller in the audio system taught by Silvfast. The motivation to do so would have been the elimination of re-education of other mixer.

Regarding claim 3, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the distributed audio processing system according to claim 2, the system being a wireless system wherein the transmitters are wireless transmitters, the receivers are wireless receivers (Silvfast et al; Fig 3; Para [0037]), the communications network is a wireless communications network and the network reception interface is configured to receive the multi-track audio signal from the communications network (Silvfast et al; Fig 3; Para [0037]).

Regarding claim 4, Silvfast et al in view of Chapman et al and further in view of Gallo and further in view of Chavez disclose the distributed audio processing system according to claim 2, the system being a wireless system wherein the control link is a wireless control link and the controllers are configured to provide the control instructions and/or parameters via the wireless control link (Silvfast et al; Fig 3; Para [0037)).

Regarding claim 5, Silvfast et al in view of Chapman et al and further in view of Gallo and further in view of Chavez disclose the distributed audio processing system according to claim 3, wherein the wireless communications network is a radio broadcast network (Silvfast et al; Fig 3; Para [0037]).

Regarding claim 8, Silvfast et al in view of Chapman et al and further in view of Gallo and further in view of Chavez disclose the distributed audio processing system according to claim 3, but do not expressly disclose wherein the transmitter is comprised within a musical instrument. However, Chapman et al disclose a system wherein the transmitter is comprised within a musical instrument (Chapman et al; Para [0040]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the controller taught by Chapman as controller in the audio system taught by Silvfast. The motivation to do so would have been to provide a different option of control parameters transmission.

Regarding claim 9, Silvfast et al in view of Chapman et al and further in view of Gallo and further in view of Chavez disclose the distributed audio processing system according to claim 3, wherein the receiver is a portable mobile device worn by the user (Silvfast et al; Para [0015]).

Regarding claim 11, Silvfast et al in view of Chapman et al and further in view of Gallo disclose the method according to claim 10, but do not expressly disclose the method further comprising: receiving, by the receiver, the control parameter intended for the transmitter; adjusting said mixing control parameter in the receiver to compensate for an effect that the control parameter intended for the transmitter would have on the processed audio signal transmitted by the transmitter. However, in the same field of endeavor, Chavez et al disclose a system further comprising: receiving, by the receiver, the control parameter intended for the transmitter (Chavez et al; Para [0033]); adjusting said mixing control parameter in the receiver to compensate for an effect that the control parameter intended for the transmitter would have on the processed audio signal transmitted by the transmitter (Chavez et al; Para [0036]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the controller taught by Chavez as controller in the audio system taught by Silvfast. The motivation to do so would have been the elimination of re-education of other mixer.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651